United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3797
                                  ___________

Dorisene Anderson,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Target Corporation,                    *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: March 3, 2008
                               Filed: March 10, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Dorisene Anderson appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action against her former employer,
Target Corporation. Having carefully reviewed the record and considered Anderson’s
arguments, we find no basis for reversal. See Jacob-Mua v. Veneman, 289 F.3d 517,
520 (8th Cir. 2002) (de novo standard of review). Accordingly, we affirm. See 8th
Cir. R. 47B.



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.